DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
 Applicant’s arguments with respect to claim(s) 9-10, 12-14 and 21-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Specifically, the Applicant has amended the claims to place the coating on the inner surface of each of the top dielectric spacer, the bottom dielectric spacer, and the side electrode, such that the scope of the claims has changed, thus requiring further search and consideration. The resulting rejection, based on United States Patent Application No. 2014/0290576 to Chen et al in view of United States Patent Application No. 2005/0194374 to Gelatos et al and United States Patent Application No. 2011/0024048 to Nakamura et al is presented below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9, 12, 13, 14, 21, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2014/0290576 to Chen et al in view of United States Patent Application No. 2005/0194374 to Gelatos et al and United States Patent Application No. 2011/0024048 to Nakamura et al.
In regards to Claim 9, Chen teaches a processing chamber 100 Fig. 1, comprising: a process kit stack 123, 124, 125 comprising a top dielectric spacer 123 (ceramic ring [0028]), a bottom dielectric spacer 125 (isolator which is electrically isolating, i.e., dielectric [0028]) and a side electrode 124 disposed between the top dielectric spacer and the bottom dielectric spacer, wherein each of the top dielectric spacer, the bottom dielectric spacer, and the side electrode have an inner surface (inside diameter of 123, 124, 158) that faces a processing region 106 within a chamber body; a thermal conductive support 108, wherein the thermal conductive support comprises: a dielectric body (ceramic material [0027]) comprising a top surface (top of 108), wherein the top surface is configured to support a substrate 110; and an electrode 112 that is disposed within the dielectric body [0022-0036].
Chen does not expressly teach a high resistivity layer, wherein the high resistivity layer is disposed on the inner surface of each of the top dielectric spacer, the bottom dielectric spacer, and the side electrode and on the top surface of the dielectric body, wherein the high resistivity layer has an electrical resistivity between 1 x 109 and 1 x 1017 ohm-centimeters.  
Gelatos teaches a processing chamber 100 Fig. 3, comprising: a showerhead electrode/top of 102/lid 118 and sidewalls of 102 being an electrode [0017-0041], a thermal conductive support 20, wherein the thermal conductive support comprises: a dielectric body 28 [0017] comprising a top surface (top of 28), wherein the top surface is configured to support a substrate 21; and an electrode 32a that is disposed within the dielectric body 28; and a high resistivity layer 40 (coating of 40, which resists corrosion and is partially made out of silicon oxide [0019-0026, 0017-0040]) and is on the top surface of the dielectric body (see Fig. 3).
Gelatos further teaches that coating on a top surface of the dielectric body prevents byproducts from depositing on the chamber walls or forming particles within the chamber than can fall into a substrate 21 and reduces the yield of devices or circuits [0018].
It would be obvious to one of ordinary skill in the art, before the effective filing date to have modified the apparatus of Chen by adding a coating on the top surface of the dielectric member, as per the teachings of Gelatos. One would be motivated to do so for the predictable result of preventing byproducts that reduce production yields. See MPEP 2143 Motivation A.
Chen in view of Gelatos do not expressly teach the high resistivity layer is disposed on the inner surface of each of the top dielectric spacer, the bottom dielectric spacer, and the side electrode and on the top surface of the dielectric body, wherein the high resistivity layer has an electrical resistivity between about 1 x 109 and about 1 x 1017 ohm-centimeters.  
Nakamura teaches a corrosion resistant layer [particle formation disclosed in [0003-0005] of 48 Fig. 1, 2, an art analogous coating is made out of silicon dioxide [0052, 0067 with express teachings of silicon oxide], which has a dielectric constant of 3.4 [0052], an electrical resistivity of 7.7E17 ohm-centimeters [0052], with a thickness of 10-800 μm [0053], the coating 48 of Nakamura being a protective film that reduces the occurrence of an abnormal electrical discharge on the lid, which is positioned on 27, a lid/chamber structure that is analogous to the position of process kit of Chen [0024-0067]. As shown in Fig. 2 of Nakamura, the coating is on the interior surface of the lid portion (as well as the chamber structures 2, 3 in the form of 49a and 49b respectively), such that all of the interior surfaces of the vertical walls of the chamber are coated and thus protected from an abnormal discharge.
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Chen in view of Gelatos by substituting the material of a protective coating as per the teachings of Nakamura. It has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See MPEP 2144.07.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Therefore, because it is known to make a coating in the positioning of Chen in view of Gelatos out of the high resistivity material silicon oxide material, as taught by Nakamura, it would be prima facie obvious to one of ordinary skill in the art at the time of the invention to do so, thus resulting in a coating that is on the top of the dielectric body and on the inner surface of each of the top dielectric spacer, the bottom dielectric spacer, and the side electrode and on the top surface of the dielectric body.  
Chen in view of Gelatos in view of Nakamura does not expressly teach the electrical resistivity is about 1 x 109 and about 1 x 1017 ohm-centimeters.
Nakamura does expressly teach that the coating of 48 is formed through PVD or CVD to control the porosity and the volume resistivity of the coating, such that the volume resistivity is 5E4-5E5 ohm-cm2 can be modified [0053], and that the relationship from the product between the dielectric constant and the resistivity is preferably lower than that of yttria in order to maintain the surface potential of the film, thus resulting in fewer abnormal electrical discharges [0052], and that the material of said coating is silicon dioxide, such that this electrical resistivity is implicitly a result effective variable.
It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  As the teachings of Chen in view of Gelatos and Nakamura expressly teach the ranges of the dielectric constant and the electrical resistivity and their respective products as taught are result effective variables for reducing abnormal discharge, such that the optimization is known within prior art conditions or through routine experimentation, with an articulated rationale supporting the rejection, changing the ranges is considered obvious to one of ordinary skill in the art before the effective filing date, such that they would result in the claimed ranges.
See MPEP 2144.05 II. A, B. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969); Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874); In re Williams, 36 F.2d 436, 438 (CCPA 1929); KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
The resulting apparatus would fulfill the limitations of Claim 9.
In regards to Claim 12, Chen in view of Gelatos and Nakamura teach the high resistivity layer has a thickness between about 1 and about 20 micrometers, as Nakamura teaches the range has a thickness of 10-800 μm [0053], a range with sufficient specificity fulfill the claimed range. Furthermore, Nakamura expressly teaches that the film has a thickness that prevents cracking and peeling of the film while giving protection of the film [0053], such that it is a result effective variable for film protection and durability [0053].
It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  As the teachings of Chen in view of Gelatos and Nakamura expressly teach the ranges as taught are result effective variables for protection and durability, such that the optimization is known within prior art conditions or through routine experimentation, with an articulated rationale supporting the rejection, changing the ranges of the thickness is considered obvious to one of ordinary skill in the art before the effective filing date, for a predictable and desired characteristics of the film. 
See MPEP 2144.05 II. A, B. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969); Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874); In re Williams, 36 F.2d 436, 438 (CCPA 1929); KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007). 
The resulting apparatus fulfills the limitations of the claim. 
In regards to Claims 13 and 21, Chen in view of Gelatos and Nakamura teach the high resistivity layer has a dielectric constant between about 3 and about 10, or between 3.4-4.0 as it teaches has a dielectric constant of 3.4 [0052].
In regards to Claim 14, Chen does not expressly teach an edge ring but does expressly teach a protrusion around the outer top surface of the dielectric body in Fig. 1.
Gelatos teaches an edge ring 126 having a bottom surface (bottom of 126), wherein the edge ring is disposed on the top surface of the dielectric body 28 and the high resistivity layer 40 is disposed between the top surface of the dielectric body and the bottom surface of the edge ring (as 40 is below 126 in Fig. 3).  
It has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  See MPEP 2144.06 II. Thus, it would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Chen with the protrusion on the top surface with a ring, as per the teachings of Gelatos, as an art analogous structure between the integral and separate rings. Furthermore, because it is known in the art, before the effective filing date, to have had a ring on the top surface of the dielectric body, it would be obvious to one of ordinary skill in the art, before the effective filing date, to have done so for the predictable result of having said edge ring. See MPEP 2143 Motivation A.
In regards to Claim 22, Chen in view of Gelatos and Nakamura do not expressly teach the electrical resistivity is about 1 x 1013 ohm centimeters.  
However, as Chen in view of Gelatos and Nakamura teach the result effective variable of the electrical resistivity and the mechanism of changing the electrical resistivity through porosity and coating processes, as per the rejection of Claim 1 above, and is thus fulfilled by the combined teachings above.
In regards to Claim 23, Chen in view of Gelatos and Nakamura teaches that the high resistivity layer comprises silicon oxide, as per the rejection of Claim 9 above.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2014/0290576 to Chen et al in view of United States Patent Application No. 2005/0194374 to Gelatos et al and United States Patent Application No. 2011/0024048 to Nakamura et al, as applied to claims 1 and 9 respectively above, and in further view of United States Patent No. 7800029 to Nishioka.
The teachings of Chen in view of Gelatos and Nakamura are relied upon as set forth in the above 103 rejection.
In regards to Claim 10, Chen teaches the electrode 150 is a heating electrode, but does not expressly teach the electrode is less than or equal to 1 millimeter below the first surface of the dielectric body.   
Nishioka teaches that a heating electrode 12 Fig. 1 embedded in a dielectric/ceramic body 11 (Col. 4 lines 1-17) has a distance A from the top/first surface of the dielectric body 11 of “a” that is 1.2 mm or less, and that when “a” exceeds 1.2 mm an adverse effect may be caused on the density of plasma caused by this high-frequency electrode and that by making the distance “a” smaller than 1.2 mm, a crack can be prevented from being generated while securing uniform plasma (Col. 5 lines 30-40; Col. 3 line 59-Col. 6 line 3).
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Chen in view of Gelatos and Nakamura with the teachings of Nishioka to make the distance from the first surface of the dielectric body from the electrode 1.2 mm or less. One would be motivated to do so for the predictable result of preventing a crack from being generated while securing uniform plasma. See MPEP 2143, Motivations B, substitution and C, known to improve similar devices.
Furthermore, Chen in view of Gelatos and Nakamura and in further view of Nishioka teach a range of less than 1.2 mm, which sufficiently, overlaps the claimed ranges and because making the distance smaller is a result effective variable of preventing a crack and securing uniform plasma, it would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the disclosed range of the distance. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.   See MPEP 2144.05 II. A, B. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969); Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874); In re Williams, 36 F.2d 436, 438 (CCPA 1929); KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
The resulting apparatus fulfills the limitations of the claim. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. United States Patent Application No. 2011/0294303 to Sankarakrishnan, which also teaches a process kit.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY Z NUCKOLS whose telephone number is (571)270-7377. The examiner can normally be reached M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TIFFANY Z NUCKOLS/Examiner, Art Unit 1716                                                                                                                                                                                                        
/Jeffrie R Lund/Primary Examiner, Art Unit 1716